Title: From John Adams to William Eaton, 10 July 1797
From: Adams, John
To: Eaton, William


John Adams President of the United States of America.To all who shall see these Presents—Greeting.
Philadelphia, 10 July 1797
 
Know Ye, That reposing special Trust and Confidence in the Abilities and Integrity of William Eaton a Citizen of the United States, I have nominated and by and with the Advice and Consent of the Senate do appoint him Consul of the United States of America for the City and Kingdon of Tunis, and do authorize and empower him to have and to hold the said office according to Law, and to exercise and enjoy all the Rights,  Pre-eminences, Privileges and Authorities to the same of right appertaining during the pleasure of the President of the United States for the time being: And I do hereby enjoin all Captains, Masters, and Commanders of Ships and other vessels armed or unarmed, sailing under the flag of the said United States as well as all other of their Citizens to acknowledge and consider him the said William Eaton accordingly: And I do hereby pray and request The most Excellent and Illustrious Lord, the Bey and Supreme Commander of the State of Tunis to permit the said William Eaton fully and peaceably to enjoy and exercise the said Office without giving or suffering to be given unto him any molestation or trouble, but on the contrary to afford him all proper countenance and assistance. In Testimony whereof I have caused these letters to be made patent and the Seal of the United States to be hereunto affixed. Given under my hand at the City of Philadelphia the Tenth day of July in the year of our Lord one thousand seven hundred and ninety seven, and of the Independence of the United States of America the Twenty second.
John AdamsBy the President of the United StatesTimothy Pickering,Secretary of State